                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 MIGUEL ANTONIO 1W,                                      Civil Action No. 19-14739 (MCA)

                  Petitioner,

           v.                                                         OPINION

 ACTING SECRETARY DHS KEVIN K                       I
 MCALEENAN, et al.,

                  Respondent.



   I.           INTRODUCTION

          This mafter having come before the Court on Petitioner’s submission of a Petition for a

writ of habeas corpus. For the reasons explained in this Opinion, the Court will grant the writ of

habeas corpus and direct the government to provide Petitioner with an individualized bond

hearing before an immigration judge within 7 days, pursuant to the standards set forth in Diop v.

ICE/Homeland Sec., 656 F.3d 221, 23 1—35 (3d Cit. 2011).

    II.         FACTUAL BACKGROUND

          Petitioner is a citizen and national of the Dominican Republic. See ECF No. 1 at ¶ 10;

see also Ex. A, August 29, 2019 Board of Immigration Appeals Decision. Petitioner was

admitted to the United States as a lawful permanent resident on April 30, 1999. See Id.

Petitioner was detained by Immigration and Customs Enforcement (“ICE”) on December 3,

2018. See id. Petitioner was issued a Notice to Appear and charged with removability on the

basis of several criminal convictions. See Ex. A.

          On January 17, 2019, Petitioner appeared with counsel for a master calendar hearing

before an immigration judge. See Declaration of Elizabeth Burgus (“Burgus Deci.”) at      ¶ 3.   The


                                                   1
hearing was adjourned to February 19, 2019 to allow Petitioner time to prepare. See Ed. On

February 19, 2019, Petitioner appeared with counsel again for a master calendar hearing and the

hearing was scheduled to an individual calendar hearing on April 8, 2019. See Ed. at       ¶ 4.   On

March 25, 2019, Petitioner filed an application for relief from removal with the immigration

court. See id. at   ¶ 5.   On April 8, 2019, Petitioner appeared for an individual hearing before the

IJ. See id. at ¶ 6. At the conclusion of the hearing, the IJ denied Petitioner’s application for relief

and ordered him removed. See id.; see also Ex. B, April 8,2019 TJ Order.

          On April 29, 2019, Petitioner appealed the decision of the IJ to the BIA. On May 23,

2019, Petitioner appeared for a bond hearing before the IJ, and the IJ denied Petitioner’s request

for bond on the basis that Petitioner was not eligible for bond hearing pursuant to Guerrero

Sanchez v. Warden York Cty. Prison, 905 F.3d 208 (3d Cir. 2018) because his removal order was

not administratively final. See Ex. C, May 23, 2019 Ii Bond Decision. Petitioner reserved appeal

of the bond decision, but it does not appear that Petitioner filed an appeal the decision. See Ed

On August 29, 2019, the BIA issued a decision dismissing Petitioner’s appeal and affirming the

removal order issued by the IJ. See Ex. A.

          Petitioner filed a Petition for Review, see ECF No. 5-1, and, on September 27, 2019, the

Third Circuit Court of Appeals entered an order temporarily staying Petitioner’s removal. See

ECF No. 7-1, at 1. The Petition for Review remains pending.

   III.         ANALYSIS

          In light of the stay entered by the Third Circuit Court of Appeals, the current basis for

Petitioner’s detention appears to be 8 U.S.C.     §   1226(c). See Leslie v. Atty Gen., 678 F.3d 265

(3d Cir. 2012) (“Our review indicates that every circuit to consider the issue has held that      §
1226, not   §   1231, governs detention during a stay of removal.”) (citations omitted). The



                                                       2
govenmient asserts that Petitioner’s continued detention without an individualized bond hearing

is authorized by 8 U.S.C.      §   1226 and points to the Supreme Court’s decision in Jennings v

Rodriguez. 138 S.Ct. 830 (2018), which abrogated, at least in part, the Third Circuit’s prior

precedents in Chavez-Alvarez v Warden York fly. Prison, 783 F.3d 469 (3d Cir. 2015) and Diop

v ICE/Homeland Sec., 656 F.3d 221 (3d Cir. 2011). See ECF No. 7. The government also

argues that Petitioner’s detention continues to serve the purpose of the statute. See id.

           The Supreme Court first considered the constitutionality of prolonged detention pursuant

to   §   1226(c) in Demore v. Kim, 538 U.S. 510 (2003). There, the Court determined that the

statute was facially constitutional as “[d]etention during removal proceedings is a

constitutionally permissible part of that process.” Id. at 531. In reaching this conclusion, the

Court noted that in most cases detention under the statute lasted only a month and a half and that

even in cases where an appeal was taken to the Board of Immigration Appeals (“BIA”),

detention pursuant to    §   1226(c) lasted an average of four months, indicating that detention under

the statute was often brief and had a defined beginning and end point at the conclusion of

removal proceedings. Id at 529. Because the Court found the statute constitutional, it rejected

Petitioner’s challenge even though Petitioner had spent a period of approximately six months in

detention. Id. at 530. Thus, after Demore it was clear that detention for less than six months was

insufficient to support an as-applied challenge to detention under the statute.

           Subsequently, in Diop v. ICE/Homeland Sec., 656 F.3d 221, 231 (3d Cit. 2011), the Third

Circuit applied the canon of constitutional avoidance to     §   1226(c), and “conclude[d] that the

statute implicitly authorizes detention for a reasonable amount of time, after which the

authorities must make an individualized inquiry into whether detention is still necessary to fulfill

the statute’s purposes of ensuring that an alien attends removal proceedings and that his release



                                                      3
will not pose a danger to the community.” Because the Third Circuit did “not believe that

Congress intended to authorize prolonged, unreasonable detention without a bond hearing,” it

determined that   §   1226(e) must be read to “contain[] an implicit limitation of reasonableness:

the statute authorizes only mandatory detention that is reasonable in length [and the statute]

yields to the constitutional requirement that there be a further, individualized, inquiry into

whether continued detention is necessary to carry out the statute’s purpose” when this “implicit

limitation” is exceeded. Id at 235. The determination of whether a given period of detention is

reasonable is a fact specific inquiry “requiring an assessment of all of the circumstances of a

given case” Id. at 234; see also Dryden v. Green, 321 F.Supp.3d 496, 499—500 (D.N.J., 2018)

(explaining same).

        Subsequently, in Chavez—Alvarez v. Warden York County Prison, 783 R3d 469 (3d Cir.

2015), the Third Circuit again determined that    §       1226(c) should be read to contain an implicit

reasonableness limitation, and that detention beyond the point of reasonableness absent a bond

hearing would be unconstitutional. Id. at 475. The Third Circuit further held that, absent bad

faith on the part of Petitioner, “beginning sometime after the six-month timeframe [upheld by the

Supreme Court in Demore v. Kim, 538 U.S. 510, 532—33 (2003),] and certainly by the time [the

petitioner] had been detained for one year, the burdens to [the petitioner’s] liberties [will

outweigh] any justification for using presumptions to detain him without bond to further the

goals of the statute.”    783 F.3d at 478.




 On the issue of bad faith, the court acknowledged that “[ajn argument could be made that aliens
who are merely gaming the system to delay their removal should not be rewarded with a bond
hearing that they would riot otherwise get under the statute.” Id. at 476. Because the court
concluded that Chavez—Alvarez did not act in bad faith in challenging his removal, it declined to
decide whether an alien’s delay tactics should preclude a bond hearing. Id. at 476.


                                                      4
            In Jennings v. Rodriguez, 538 U.S.       ,   138 5.0. 830, 200 L.Ed.2d 122 (2018), the

Supreme Court reversed the Ninth Circuit holding that three detention provisions of the INA—8

U.S.C.      §   1225(b), 1226(a). and 1226(c)—did not authorize prolonged detention without a bond

hearing. Applying the canon of constitutional avoidance, the Ninth Circuit had construed these

three provisions to require an automatic bond hearing before the immigration judge (“IJ”) at six

months of detention. See Rodriguez v. Robbins, 804 F.3d 1060, 1078-85 (9th Cir. 2015). The

Court rejected the lower court’s “implausible constructions” of the three detention statutes, and

remanded for the Ninth Circuit to decide in the first instance whether due process requires a bond

hearing with the burden on the government when detention under the three provisions becomes

prolonged. Id. at 842-47, 851. As such, the Court in Jennings expressly declined to consider the

issue of whether unreasonably prolonged or indefinite detention under         §   1226(c) comports with

constitutional due process requirements. See Lopez v. Sessions, No. 18 CIV. 4189, 2018 WL

2932726 (RWS), at *13 (S.D.N.Y. June 12, 2018) (“The Court did not reach the merits of the

constitutional challenge before it, instead holding that there was no statutorily-guaranteed right

to periodic bond hearings’ under Sections 1225(b) and 1226(c).”). Post-Jennings, a petitioner

may still bring an as-applied challenge to his prolonged detention. See Dryden, 321 F. Supp.3d

at 501 (finding that as-applied challenges remain viable post-Jennings).

           Jennings abrogated the Third Circuit’s holdings in Diop and Chavez-Alvarez to the extent

those decisions rely on constitutional avoidance and read an implicit limitation of reasonableness

into   §   1226(c). Courts in this District, however, have found “[tjhe constitutional reasoning that

underlay the Third Circuit’s invocation of the constitutional avoidance canon still provides some

persuasive guidance to how this Court should address        §   1226(c) claims” See Dryden. 321 F.

Supp3d at 502. Although the Third Circuit has not yet provided explicit guidance to lower



                                                     5
courts grappling with Post-Jennings challenges to prolonged detention under       §   1226(c), it has

stated in dicta that “Jennings did not call into question our constitutional holding in Diop that

detention under   §   1226(c) may violate due process if unreasonably long.” Borbot v. Warden

Hudson County Correctional Facility. 906 F.3d 274, 278 (3d Cir. 2018) (finding that the

reasonableness inquiry it performed in Diop and Chavez-Alvarez is inappropriate in the context

of 1226(a)).

         Here, Petitioner has been detained for more than 15 months, well beyond the one-year

outer limit set forth Chavez-Alvarez, and there is no evidence of Petitioner’s bad faith. Because

Petitioner has been detained beyond the outer limit set forth in Chavez-Alvarez, there is no

evidence of Petitioner’s bad faith, and his appeal is still pending, the Court finds that Petitioner’s

detention has become unreasonably prolonged such that due process requires that Petitioner be

afforded an individualized bond hearing before an immigration judge. That bond hearing shall

be conducted pursuant to the procedures and standards outlined in Diop. See Borbot, 906 F.3d at

279 (noting that Diop places the burden of proof on the government in     §   1226(c) cases).

   IV.      CONCLUSION

         For the reasons explained in this Opinion, this Court grants Petitioner’s habeas petition

and directs the government to provide Petitioner with an individualized bond hearing before an

immigration judge within 7 days of the date of this Order. An appropriate order follows.




                                                       Madeline Cox Arleo, District Judge
                 3    —     )7                         United States District Court
DATED:_______________




                                                  6
